ORDER
PER CURIAM.
Howard Skaggs (Movant) appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant contends the motion court erred in denying his post-conviction motion in that (1) he involuntarily entered into his Alford plea because of a statement made by his counsel, and (2) the indictment failed to charge an offense.
We have reviewed the briefs of the parties and the legal file and find the claims of error to be without merit. An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).